Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 3-5, 12-13, 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/2021.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 3/9/2020 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 7 currently recites “the input set of images” and “the output set of images”; however, there is insufficient antecedent basis for these claimed limitations.  Appropriate correction is required.  

Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-2, 6, 8-11, 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US PGPub 2019/0333198) [hereafter Wang].

6.	As to claim 1, Wang discloses a system (as shown in Figures 4A and 9 and 14) for training a machine learning system to enhance images, the system comprising: a processor (1402), and a non-transitory computer-readable storage medium (memory 1404) storing processor-executable instructions that, when executed by the processor, cause the processor to perform obtaining a set of training images (as shown in step 102 in Figure 1 and steps 302 and 304 in Figure 3A as short and long exposure images) to be used for training the machine learning system, the obtaining comprising obtaining an input image of a scene (still video of short exposure frames as shown in Figure 2 and 

7.	As to claim 2, Wang discloses the instructions further cause the processor to: obtain a set of input images (short-exposure images), wherein each input image in the set of input images is of a corresponding scene, and obtain a set of target output images (long-exposure frame) comprising, for each input image in the set of input images, obtaining a target output image of the corresponding scene by averaging a plurality of images of the corresponding scene (as shown in Figure 3A), and train the machine learning system using the set of input images and the set of target output images (Paragraphs 0061-0063, 0067-0071, 0074-0081, 0085-0093, 0102). 

8.	As to claim 6, Wang discloses obtaining the set of training images comprises obtaining a set of training images for a plurality of image capture settings (exposure times/effects) (Paragraphs 0061-0062, 0071, 0074-0075, 0077, 0081, 0168-0169). 

9.	As to claim 8, Wang discloses the instructions further cause the processor to perform obtaining a second set of training images and retrain the machine learning 

10.	As to claim 9, Wang discloses the instructions further cause the processor to: obtain the set of training images from a respective imaging device (client device/third party as shown in Figure 10); and train the machine learning system based on the first training set of images from the respective device to optimize enhancement by the machine learning system for the respective device (Paragraphs 0062, 0075-0076, 0161, 0191-0196). 

11.	As to claim 10, Wang discloses the machine learning system comprises a neural network (Paragraphs 0033, 0050-0052, 0087, 0089). 

12.	As to claim 11, Wang discloses training the machine learning system comprises minimizing a linear combination of multiple loss functions (multi-term loss functions 442 as shown in Figure 4A) (Paragraphs 0093-0105).

13.	As to claim 23, the Wang reference discloses all claimed subject matter as stated with respect to the above comments and citations of claim 1.

Claim Rejections – 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



15.	Claims 7 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Wang (US PGPub 2019/0333198) [hereafter Wang] in view of Kaufhold (US PGPub 2019/0080205) [hereafter Kaufhold].

16.	As to claim 7, it is noted that Wang fails to particularly disclose obtaining one or more images that capture noise of an imaging device used to capture the input set of images and the output set of images. 
	On the other hand, Kaufhold discloses obtaining one or more images that capture noise (Gaussian noise) of an imaging device used to capture the input set of images and the output set of images (Paragraphs 0101, 0123).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include obtaining one or more images that capture noise of an imaging device used to capture the input set of images and the output set of images as taught by Kaufhold with the system of Wang because the cited prior art are directed towards generating training images in order to train a machine learning system to enhance images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of allowing the machine learning system to enhance an input image according to an amount of Gaussian noise. 


	On the other hand, Kaufhold discloses obtaining a noise image associated with an imaging device used to capture the set of training images, wherein the noise image captures noise generated by the imaging device and including the noise image as an input into the machine learning system (Paragraphs 0101, 0123).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include obtaining a noise image associated with an imaging device used to capture the set of training images, wherein the noise image captures noise generated by the imaging device and including the noise image as an input into the machine learning system as taught by Kaufhold with the system of Wang because the cited prior art are directed towards generating training images in order to train a machine learning system to enhance images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of allowing the machine learning system to enhance an input image according to an amount of Gaussian noise. 

18.	Claim 15 is rejected under 35 U.S.C 103 as being unpatentable over Wang (US PGPub 2019/0333198) [hereafter Wang] in view of Wendel (US PGPub 2018/0336692) [hereafter Wendel].


	On the other hand, Wendel discloses obtaining a set of input images using a neutral density filter, wherein each image of the set of input images is of a corresponding scene; and obtaining a set of target output images, comprising for each input image in the set of input images, obtaining a target output image of the corresponding scene that is captured without the neutral density filter, wherein the target output image represents a target enhancement of the input image (Paragraphs 0022, 0035-0038, 0041, 0043, 0045). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include obtaining a set of input images using a neutral density filter, wherein each image of the set of input images is of a corresponding scene;  and obtaining a set of target output images, comprising for each input image in the set of input images, obtaining a target output image of the corresponding scene that is captured without the neutral density filter, wherein the target output image represents a target enhancement of the input image as taught by Wendel with the system of Wang because the cited prior art are directed towards generating training images which are short and long term exposure images in order to train a machine learning system and because the claimed limitations are fully disclosed 

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664